United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                      January 30, 2007

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 06-20342
                            Summary Calendar


                         FRANCIS TEJANI KUNDRA,

                                                  Petitioner-Appellant,

                                  versus

           U.S. DEPARTMENT OF JUSTICE; JIMMIE BENTON,
         Administrative Adjudicator, Immigration Court,

                                                Respondents-Appellees.


          Appeal from the United States District Court
               for the Southern District of Texas
                          (4:06-CV-599)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Francis   Tejani   Kundra,   immigration   detainee   #    A20661647,

appeals the district court’s dismissal, for lack of jurisdiction,

of his petition for a writ of mandamus in which he claimed

Immigration Judge (IJ) Jimmie Benton was biased, erred in not

recusing himself, and violated Kundra’s due-process and equal-

protection rights.      Kundra contends the district court: erred in

construing his petition under 28 U.S.C. § 2241, had jurisdiction



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
under 28 U.S.C. § 636(b) to consider his petition, and violated his

due-process and equal-protection rights by construing his petition

under § 2241.    (Kundra’s motion for appointment of counsel is

denied.   See Santana v. Chandler, 961 F.2d 514, 516-17 (5th Cir.

1992).)

     Kundra has not shown the district court erred in dismissing

his petition for lack of jurisdiction.     See Rosales v. Bureau of

Immigration and Customs Enforcement, 426 F.3d 733, 736 (5th Cir.

2005), cert. denied, 126 S. Ct. 1055 (2006).      When he filed his

petition, Kundra had not exhausted his administrative remedies, as

required by 8 U.S.C. § 1252(d).   Kundra has not cited any authority

stating the district court had jurisdiction: to issue orders to an

IJ during ongoing immigration proceedings; or under § 636(b).

Kundra also failed to demonstrate mandamus was appropriate; he did

not show he had a clear right to relief, that there was any clear

duty to act, or that he had no other adequate remedy.    See Jones v.

Alexander, 609 F.2d 778, 781 (5th Cir.), cert. denied, 449 U.S. 832

(1980).

     To the extent Kundra seeks to raise a claim pursuant to Bivens

v. Six Unknown Named agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971), he may not raise a new claim on appeal.     See Leverette

v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999), cert.

denied, 528 U.S. 1138 (2000).

            AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED

                                  2